Citation Nr: 0027272	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-03 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The appellant was honorably discharged from the United States 
Army in July 1992 with over twenty years of active duty 
service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO in Jackson, Mississippi, 
presently has jurisdiction over this case.


FINDINGS OF FACT

1.  Service medical records reflect that the appellant had a 
number of elevated blood pressure readings.  However, there 
is no evidence from service reflecting that he was ever 
treated or diagnosed with hypertension.

2.  In October 1999, a VA physician reviewed the evidence in 
the claims file and opined that the appellant's elevated 
blood pressure readings noted in service were "as likely as 
not" the early manifestations of his current hypertensive 
disorder.


CONCLUSION OF LAW

Hypertension was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303(b) 
and (d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In its decision of July 1999, the Board reopened this claim 
on the basis of new and material evidence and remanded for 
additional development.  38 U.S.C.A. § 5107(a) (West 1991).  
The development requested on remand has been completed, to 
the extent possible, and the case has been returned to the 
Board for further appellate review.

The Board now finds that the appellant has submitted evidence 
which is sufficient to justify a belief that this claim is 
well grounded.  38 U.S.C.A. 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  For the reasons set forth below, the 
evidence presented reflects that he has a current disability 
manifested by hypertension, and that he has presented 
competent evidence showing incurrence of the disability in 
service and a plausible basis to link the disability to his 
service experience in light of medical opinion of a VA 
examiner dated in October 1999.

Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a disease or injury resulting in disability was incurred 
coincident with service in the Armed Forces, or if pre-
existing such service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1999).  Service connection may also be granted for 
certain enumerated disabilities on a presumptive basis, 
including hypertension, see 38 C.F.R. §§ 3.307, 3.309, or 
alternatively, with respect to any disease, if all the 
evidence establishes that the disease was incurred in 
service, see 38 C.F.R. § 3.303(d).

Furthermore, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  If after consideration of 
all procurable evidence, a reasonable doubt arises as to 
service origin, degree of disability or any other point, such 
doubt shall be resolved in the claimant's favor.  38 C.F.R. 
§ 3.102 (1999).

Upon review of the evidence, the Board finds that service 
connection is warranted for hypertension.  The service 
medical records do not reflect actual diagnosis of a 
hypertensive disorder, but these records show that towards 
the end of his service period the appellant had a few 
elevated blood pressure readings, specifically, 152/102 taken 
on July 2, 1992, and 148/90 taken six days later on July 8, 
1992.  Following service, private medical records show that 
he continued to have elevated blood pressure with readings of 
138/82 taken in October 1993, 134/82 taken in September 1994, 
a reading of 144/90 taken sometime thereafter in 1994, and 
132/98 taken in September 1996.  Moreover, a VA general 
medical compensation examination conducted just a few months 
after service discharge, in September 1992, noted that he had 
a history of hypertension that he self-treated with diet 
control.  Nevertheless, the post service medical evidence 
shows that he was first clinically diagnosed with 
hypertension in August 1997, at which he was started on anti-
hypertensive medications which VA outpatient records dated 
through September 1999 show he continues to use.

Finally, as alluded to above, in response to the Board's 
remand instructions of July 1999, a VA examiner reviewed all 
the evidence in the claims file in October 1999 and offered 
the following medical opinion concerning the etiology of the 
appellant's hypertension:

Given the veteran's present age of 47 and 
documented evidence that he has had 
treatable hypertension since 1997, it is 
as likely as not that the documented 
elevated blood pressures while in the 
service were early manifestations of what 
has subsequently progressed on to 
treatable essential hypertension.  The 
literature would support that individuals 
with family history of essential 
hypertension may well have the early 
onset of what is classified as white coat 
hypertension, that being reactive 
response of the individual to having his 
blood pressure tak[en] by medical 
personnel in their late 30's and early 
40's.  [Emphasis added].

The Board is of course aware that there is no competent 
medical evidence in this case showing treatment and diagnosis 
for hypertension during service.  However, in a merits-based 
review of the claim, applicable regulations provide that a 
postservice initial diagnosis of a disability may established 
entitlement to service connection.  As alluded to above, 38 
C.F.R. § 3.303(d) states that service connection may be 
granted for any disease diagnosed after service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Under the 
circumstances of this case, wherein a VA examiner reviewed 
all the evidence in the file and concluded that the 
appellant's elevated blood pressure readings noted in service 
were "as likely as not" the early manifestations of his 
current hypertensive disorder, the Board finds that the 
evidence links a condition manifested by elevated blood 
pressure readings noted in service with putative continuous 
symptomatology treated after service.  See e.g. Voerth v. 
West, 13 Vet. App. 117 (1999).

In light of the aforementioned VA examiner's opinion of 
October 1999, which stated another way reflects that the 
examiner believed the probability of in-service incurrence 
was equal to or greater than 50 percent, the evidence is, at 
the very least, in equipoise regarding the appellant's claim.  
Accordingly, he is entitled to the application of the benefit 
of the doubt, see 38 U.S.C.A. § 5107(b), and the Board finds 
that he incurred a hypertensive disorder during his military 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is granted.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

